DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final Rejection received on November 24, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1, 2, 4, 5, 11, 12, 14, and 15.  No claims have been canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-22 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a product for invitee driven customization of meetings which is a process. (Step 1: YES).

The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold); 
create, by a scheduler system, a meeting invitation object based on one or more host customization parameters received from a host via a host interface layer, the host customization parameters at least including a meal budget; 
create, by a scheduler system, a link to the meeting invitation object; 
in response to selection of the link, receive, from an invitee user interface, one or more invitee customization parameters based on the one or more host customization parameters; 
automatically generate, by the scheduler system and in response to receiving the one or more invitee customization parameters, a scheduled meeting object by: automatically determining a scheduled meeting time, wherein the scheduled meeting time is automatically determined from a first invitee customization parameter of the one or more invitee customization parameters;
automatically determining a selected meal to add to the scheduled meeting object, wherein the selected meal is automatically determined form at least a second invitee customization parameter of the one or more invitee customization parameters; and
generating the scheduled meeting object from the meeting invitation object, the automatically determined scheduled meeting time, and the selected meal;
transmit, by a meeting platform, a confirmation request, the confirmation request transmitted prior to the scheduled meeting time; and 
in response to receiving a confirmation of the confirmation request, combine the one or more invitee customization parameters with the scheduled meeting object to generate a customized online meeting session.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Creating and transmitting a meeting invite, receiving input from an invitee, scheduling and transmitting meeting information and having a meeting recites managing personal behavior or relationships or interactions between people.  The mere nominal recitation of a generic processor and storage medium are not sufficient to take the claim out of the methods of organizing human activity grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or Step 2A-Prong 1: YES. The claims are abstract)

Additionally, the claim limitation would also fit under Mental Processes for concepts performed of the human mind.  But for the “one or more processors and transmitting and receiving data” language the claim encompasses a use scheduling a meeting between one or more persons.  The can be done absent a computer and was performed by an Office worker using pen, paper, and a phone prior to the application of the abstract idea to a computer.  The addition of having a meal budget and a customization for selecting a meal for the meeting is insignificant extra solution activity.  The mere recitation of a computer processor or processor and memory device does not take the claim limitations out of the mental processes grouping of abstract ideas.

This judicial exception is not integrated into a practical application. In particular, the claims only recite non-transitory computer-readable storage medium having instructions stored thereon which when executed by one or more processors (Claim 1) and/or a one or more processors and at least one computer readable storage medium (claim 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0097] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as concepts performed in the human mind.  Creating and transmitting a meeting invite, receiving input from a host or invitee, scheduling and transmitting meeting information, presenting meeting food options, and having an online meeting recites mental processes.  The mere nominal recitation of a generic processor and storage medium are not sufficient to take the claim out of the methods of organizing human activity grouping of abstract ideas.  If a claim limitation, under its broadest 

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.  
The arguments begin (remarks pages 8-11) with the rejection under 35 U.S.C. § 101 and the Applicant disagrees with the Examiners rejection of the claims under Certain Methods of Organizing Human Activity.
	The arguments (remarks pages 8-11) request reconsideration and withdrawal of the rejection under 35 U.S.C. § 101 in view of the applicant’s amendment to the claims and the presented arguments.  The Applicant begins with the arguments that the instant claims are not certain methods of organizing human activity (pages 8-9).  
	The Applicant notes that the Office misrepresents the claims when stating “having an online meeting recites managing personal behavior” and that the claims do not recite “having an online meeting”.  The applicants argue that the misrepresentation of the claims is a key element of the Offices position that the claims are managing personal behavior or relationships or interactions between people the arguments continue with the position that the language is “generating a customized online meeting” as a technological process that does not fall within the enumerated forms of managing personal behavior. The argument also states that the amendments to the claims get them out of the enumerated groupings presented in the MPEP.  Further the arguments take the position that the specific step of automatically generating a scheduled meeting object and generating a customized online meeting session are not longstanding human, activity not are they non-technical in nature.  

	The Examiner does not agree with the arguments.  First, the claims are directed to scheduling online meetings and using the word having does not mischaracterize the claims or the invention.  The purpose of scheduling a meeting is to have a meeting.  Second, generating a customized online meeting is not a technological process and is merely computers and the internet as tools to perform the otherwise Symantec 2106.05(d)II. ], recording a customer order [Apple, Inc. v Ameranth, Inc. 2106.05(d) II.] and Require the use of software to tailor information and provide to the user on a generic computer [Intellectual Ventures I LLC v. Capital One Bank (USA), MPEP 2016.05(f)].

	The Applicant further argues that the mischaracterized language does not justify the rejection under 35 U.S.C. § 101 as managing personal behavior or interactions between people.  The claims do not recite “having” an online meeting not do they seek to preclude others by combining computers with a basic activity of having a meeting.  Further, the argument goes to the MEPE examples for managing personal behaviors or relationships or interactions between people, where the claims were found abstract for the reasons of precluding others by merely reciting a generic computer in combination with a longstanding fundamental human activity.  The Applicants argue that not such fact pattern is present in the instant claims and therefore the rejection of the claims is improper. 
	The Examiner disagrees.  Scheduling meetings is managing personal behaviors and the examples provided in the MPEP are merely examples and are not exhaustive.  Elements of the claims are covered by multiple different examples and the concept of scheduling a meeting is not more than organizing human activity and a concept performed in the human mind but for the generic computer hardware.  The rejection under 35 U.S.C. § 101 is not improper as alleged and is not withdrawn.

SRI Int’l Inc. v. Cisco Systems, Inc and Synopsys as examples where the courts found the claims in include steps which were not mental processes.  
	The Examiner does not agree that the two cited examples are analogous to the instant claims.  The first example [SRI] involves detecting specious activity by using network monitors and analyzing network packets.  The instant claims are not analyzing any network data or network packets of any kind.  The concept of network analyzation and detection of suspicious activity was a problem which came with the invention and use of computers and computer networks.  The technology did not allow for this to be performed by a human mind.  The instant claims limitations of scheduling a meeting were not brought about by the invention or user of computers or computer networks.  Scheduling a meeting with customizations (food or selecting alternate meeting times) is something which was done long before computers.  The mere use of a computer is the “apply it” standard where the computer is merely used as a tool to perform the otherwise abstract idea.  Creating a link and generating a meeting invitation for example is merely applying a computer to scheduling a meeting,
	Also, the second example of Synopsys deals with data encryption on a computer which is something that was also specific to a computer.  The need for data encryption on a computer is the result needing to protect information on a computer.  Prior to the development of computers had written notes were encrypted using other methods or machines such as secret codes, alphabets, or for example the enigma machine.  The data encryption on a computer was necessary due to the advent of computers. 

	The rejection under 35 U.S.C. § 103 regarding the rejection of Yerkes in view of Connor has been overcome with the amendment to the claims and the related arguments.  The rejection under 35 U.S.C. § 103 has been withdrawn. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           February 16, 2022